20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 1 of
                                        79



                                  UNITED STATES BANKRUPTCY COURT
                                     WESTERN DISTRICT OF TEXAS
                                           AUSTIN DIVISION

  IN RE:                                            §
                                                    §
  ALLAN L. REAGAN,                                  §           CASE NO. 20-11161-tmd
                                                    §
           Debtor                                   §           CHAPTER 11


                  GLOBAL NOTES, METHODOLOGY AND SPECIFIC
             DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
         ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                             Introduction

         On October 22, 2020 (the “Petition Date”), the above-captioned debtor and debtor-in-
  possession in the above-captioned chapter 11 case filed his voluntary petition for relief under
  Subchapter V of Chapter 11 of Title 11 of the United States Code (the “Bankruptcy Code”).

          Pursuant to the requirements of Bankruptcy Code Section 521 and Rule 1007 of the Federal
  Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), the Debtor, with the assistance of his
  advisors, has filed his Schedule of Assets and Liabilities (the “Schedules”) and Statement of
  Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the Western
  District of Texas (the “Bankruptcy Court”).

          These Global Notes, Methodology and Specific Disclosures Regarding the Debtor’s
  Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
  pertain to, are incorporated by reference in and comprise an integral part of the Debtor’s Schedules
  and Statements. The Global Notes should be referred to and reviewed in connection with any
  review of the Schedules and Statements.
          The Schedules and Statements do not purport to represent financial statements prepared in
  accordance with Generally Accepted Accounting Principles in the United States (“GAAP”).
  Additionally, the Schedules and Statements contain unaudited information that is subject to further
  review and potential adjustment, and reflect the Debtor’s reasonable best efforts to report the assets
  and liabilities.

         In preparing the Schedules and Statements, the Debtor relied upon financial data derived
  from his books and records that was available at the time of such preparation. Although the Debtor
  made reasonable efforts to ensure the accuracy and completeness of such financial information,
  inadvertent errors or omissions, as well as the discovery of conflicting, revised or subsequent
  information, may cause a material change to the Schedules and Statements. Thus, the Debtor is
  unable to warrant or represent the Schedules and Statements are without inadvertent errors,
  omissions or inaccuracies. Accordingly, the Debtors reserve all of their rights to amend,
  supplement or otherwise modify the Schedules and Statements as is necessary and appropriate.


  038540-06173/4832-9740-5393.1
20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 2 of
                                        79



  Notwithstanding the foregoing, the Debtors shall not be required to update, amend or supplement
  the Schedules and Statements, but reserve the right to do so.


                                  Global Notes and Overview of Methodology

  Value of Assets. The Debtor has attempted to provide an estimate of the value of his assets, and
  his portion of his community property interest in the assets, based upon his familiarity with the
  assets and the businesses involved.

  Recharacterization. Notwithstanding the Debtor’s reasonable best efforts to properly
  characterize, classify, categorize or designate certain claims, assets, executory contracts, unexpired
  leases and other items reported in the Schedules and Statements, the Debtor may nevertheless have
  improperly characterized, classified, categorized, designated or omitted certain items.
  Accordingly, the Debtor reserves his rights to recharacterize, reclassify, recategorize, redesignate,
  add or delete items reported in the Schedules and Statements at a later time as is necessary and
  appropriate, as additional information becomes available.

  Classifications. Listing a claim on (a) Schedule D as “secured,” (b) Schedule E/F as “priority,”
  (c) Schedule E/F as “unsecured” or (d) listing a contract or lease on Schedule G as “executory” or
  “unexpired,” does not constitute an admission by the Debtor of the legal rights of the claimant or
  a waiver of the Debtor’s rights to recharacterize or reclassify such claims or contracts or leases or
  to setoff of such claims.

  Claims Description. Schedules D and E/F permit each of the Debtors to designate a claim as
  “disputed,” “contingent” and/or “unliquidated.” Any failure to designate a claim on a given
  Debtor’s Schedules as “disputed,” “contingent” or “unliquidated” does not constitute an admission
  by the Debtor that such amount is not “disputed,” “contingent” or “unliquidated,” or that such
  claim is not subject to objection. The Debtor reserves all rights to dispute, or assert offsets or
  defenses to, any claim reflected on their respective Schedules and Statements on any grounds,
  including liability or classification. Additionally, the Debtor expressly reserves the rights to
  subsequently designate such claims as “disputed,” “contingent” or “unliquidated.” Moreover,
  listing a claim does not constitute an admission of liability by the Debtors.


                        Specific Disclosures with Respect to the Debtors’ Schedules

  Schedule G and H. Debtor has provided continuing guarantees of payment and performance of
  film rental obligations for engagements at various Flix Brewhouse movie theaters. Each
  engagement, defined as the continuous run of a title at a given location, is negotiated on a case-
  by-case basis as an individual contract that incorporates by reference standard terms and
  conditions. Film rental contracts are with studio distributors (and their subsidiaries) such as the
  Walt Disney Company, Warner Bros., Universal, Sony Pictures Entertainment, Paramount
  Pictures, STX and several more minor studios and distributors. These guaranties are revocable by
  Debtor immediately upon notice at any time with respect to any engagement that has not begun its
  run. As of the date of filing, all amounts owed by Flix entities to film distributors were current and
  did not exceed in the aggregate $50,000, and no amount has been asserted against the Debtor.


  038540-06173/4832-9740-5393.1
20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 3 of
                                        79




                                  Disclosure Regarding Prairie Point Estates, Inc.

  In 2019, Debtor made a $15,000 investment in Prairie Pointe Estates Inc. (“PPEI”), which was
  used as part payment for a 9.22-acre parcel of ranchland located between Liberty Hill and Bertram
  TX. In 2020, Debtor made an additional $345,000 investment in this entity, which was earmarked
  as part payment for an adjacent 232.96-acre parcel purchased from a related party. Debtor’s equity
  interest in PPEI is 80%. As of October 22, 2020 PPEI had made substantial engineering and site
  planning progress necessary in order to develop the 242-acre tract into approximately 60 lots sized
  2.5 to 7 acres for resale, together with roadways, some utilities and modest equestrian facilities.


                       Specific Disclosures with Respect to the Debtors’ Statements

  Statement 2, Part 5: During calendar year 2020, Debtor made direct and indirect investments
  totaling $7,625,000 into equity securities of Flix Entertainment LLC (“FELLC”) pursuant to the
  terms of FELLC’s Amended and Restated Limited Liability Company Agreement. As a result of
  the catastrophic impact of the SARS-CoV-2 pandemic on the movie theater business and on the
  hotel business, Debtor estimates on Form 107, Part 2, Item 5, a minimum realized net loss of
  $5,000,000 year to date on his investments in FELLC and 3401 Hoteliers LP.

  Statement 28. In addition to business financial statements listed on Form 107, Item 28 that are
  given to lenders to business entities, typically certified by an officer of the borrower, business
  entities periodically (typically annually) furnish financial statements and/or tax returns to their
  investors. In addition, from time-to-time financial and operating income is furnished to landlords
  - typically not a full set of financial statements but data such as sales reports and store operating
  statements. Flix Entertainment LLC distributes annual audited financial statements to its owners
  and their owners, as well as to its lenders as shown on Item 28 and to its landlords on request.




  038540-06173/4832-9740-5393.1
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 4 of
                                                 79
 Fill in this information to identify your case:
 Debtor 1               Allan                        L.                          Reagan
                        First Name                   Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                      Middle Name                 Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number            20-11161
 (if known)                                                                                                                                      Check if this is an
                                                                                                                                                  amended filing

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                      12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended
schedules after you file your original forms, you must fill out a new Summary and check the box at the top of this page.



 Part 1:          Summarize Your Assets

                                                                                                                                                             Your assets
                                                                                                                                                             Value of what you own
1.   Schedule A/B: Property (Official Form 106A/B)

     1a. Copy line 55, Total real estate, from Schedule A/B...................................................................................................         $512,446.00


     1b. Copy line 62, Total personal property, from Schedule A/B........................................................................................           $10,429,215.00


     1c. Copy line 63, Total of all property on Schedule A/B..................................................................................................      $10,941,661.00


 Part 2:          Summarize Your Liabilities

                                                                                                                                                                 Your liabilities
                                                                                                                                                                 Amount you owe

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
     2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D.....                                           $125,461.97

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
     3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.....................................                                       $0.00


     3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................. +                                $2,068,245.54



                                                                                                                             Your total liabilities                  $2,193,707.51




 Part 3:          Summarize Your Income and Expenses

4.   Schedule I: Your Income (Official Form 106I)
     Copy your combined monthly income from line 12 of Schedule I......................................................................................                  $23,991.00

5.   Schedule J: Your Expenses (Official Form 106J)
     Copy your monthly expenses from line 22c of Schedule J................................................................................................              $23,896.22




Official Form 106Sum                      Summary of Your Assets and Liabilities and Certain Statistical Information                                                            page 1
           20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 5 of
                                                   79
Debtor 1      Allan L. Reagan                                                              Case number (if known)     20-11161


 Part 4:        Answer These Questions for Administrative and Statistical Records

6.   Are you filing for bankruptcy under Chapters 7, 11, or 13?

          No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
          Yes


7.   What kind of debt do you have?

          Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarily for a personal,
           family, or household purpose." 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

          Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
           this form to the court with your other schedules.

8.   From the Statement of Your Current Monthly Income: Copy your total current monthly income from
     Official Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.


9.   Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                        Total claim

     From Part 4 on Schedule E/F, copy the following:

     9a. Domestic support obligations. (Copy line 6a.)

     9b. Taxes and certain other debts you owe the government. (Copy line 6b.)

     9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)

     9d. Student loans. (Copy line 6f.)

     9e. Obligations arising out of a separation agreement or divorce that you did not report as
         priority claims. (Copy line 6g.)

     9f.   Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)       +

     9g. Total.    Add lines 9a through 9f.




Official Form 106Sum               Summary of Your Assets and Liabilities and Certain Statistical Information                                page 2
           20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 6 of
                                                   79
  Fill in this information to identify your case and this filing:
  Debtor 1               Allan                       L.                  Reagan
                         First Name                  Middle Name         Last Name

  Debtor 2
  (Spouse, if filing) First Name                     Middle Name         Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  Case number            20-11161
  (if known)                                                                                                                    Check if this is an
                                                                                                                                 amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list
the asset in the category where you think it fits best. Be as complete and accurate as possible. If two married people are
filing together, both are equally responsible for supplying correct information. If more space is needed, attach a separate
sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


  Part 1:          Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1.     Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

           No. Go to Part 2.
           Yes. Where is the property?

1.1.                                                       What is the property?                           Do not deduct secured claims or exemptions. Put the
585 River Run                                              Check all that apply.                           amount of any secured claims on Schedule D:
Street address, if available, or other description             Single-family home                          Creditors Who Have Claims Secured by Property.
                                                           
                                                              Duplex or multi-unit building               Current value of the            Current value of the
                                                               Condominium or cooperative                  entire property?                portion you own?
                                                           
Leander                          TX       78641               Manufactured or mobile home                          $1,024,892.00                  $512,446.00
City                             State    ZIP Code
                                                              Land
                                                              Investment property                         Describe the nature of your ownership
                                                               Timeshare                                   interest (such as fee simple, tenancy by the
Williamson                                                                                                entireties, or a life estate), if known.
                                                              Other
County

                                                           Who has an interest in the property?
                                                                                                           Fee Simple
585 River Run, Leander, TX 78641                           Check one.

                                                              Debtor 1 only                                  Check if this is community property
                                                               Debtor 2 only                                   (see instructions)
                                                           
                                                              Debtor 1 and Debtor 2 only
                                                              At least one of the debtors and another

                                                           Other information you wish to add about this item, such as local
                                                           property identification number:

2.     Add the dollar value of the portion you own for all of your entries from Part 1, including any
       entries for pages you have attached for Part 1. Write that number here.........................................................            $512,446.00




Official Form 106A/B                                                   Schedule A/B: Property                                                              page 1
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 7 of
                                                 79
Debtor 1         Allan L. Reagan                                                      Case number (if known)    20-11161


 Part 2:          Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3.   Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

          No
          Yes

3.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Ford                  Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   F-250                 
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2020                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 95                            At least one of the debtors and another
                                                                                                     $53,600.00               $26,800.00
Other information:
2020 Ford F-250 (approx. 95 miles)                Check if this is community property
                                                   (see instructions)
3.2.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Mercedes              Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   GLK                   
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2011                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage: 145,000                       At least one of the debtors and another
                                                                                                      $3,500.00                 $1,750.00
Other information:
2011 Mercedes GLK (approx. 145,000                Check if this is community property
miles)                                             (see instructions)

3.3.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                    Ford                  Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                   Explorer              
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2020                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Approximate mileage:                               At least one of the debtors and another
                                                                                                     $55,000.00               $27,500.00
Other information:
2020 Ford Explorer, VIN                           Check if this is community property
1FM5K8GC1LGC90013                                  (see instructions)
4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
     Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

          No
          Yes

4.1.                                           Who has an interest in the property?        Do not deduct secured claims or exemptions. Put the
Make:                                          Check one.                                  amount of any secured claims on Schedule D:
                                                   Debtor 1 only                           Creditors Who Have Claims Secured by Property.
Model:                                         
                                                  Debtor 2 only                           Current value of the      Current value of the
Year:                    2007                                                              entire property?          portion you own?
                                                  Debtor 1 and Debtor 2 only
Other information:                                 At least one of the debtors and another
                                                                                                      $1,000.00                    $500.00
2007 16' Man Trailer (used for hauling
heavy loads for homestead
maintenance)
                                                  Check if this is community property
                                                   (see instructions)




Official Form 106A/B                                       Schedule A/B: Property                                                      page 2
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 8 of
                                                 79
Debtor 1       Allan L. Reagan                                                                     Case number (if known)        20-11161

4.2.                                                  Who has an interest in the property?               Do not deduct secured claims or exemptions. Put the
Make:                                                 Check one.                                         amount of any secured claims on Schedule D:
                                                          Debtor 1 only                                  Creditors Who Have Claims Secured by Property.
Model:                                                
                                                         Debtor 2 only                           Current value of the                   Current value of the
Year:                    2010                                                                     entire property?                       portion you own?
                                                         Debtor 1 and Debtor 2 only
Other information:                                        At least one of the debtors and another
                                                                                                                $500.00                              $250.00
2010 10' Flatbed trailer (used for
hauling smaller loads for homestead
maintenance)
                                                         Check if this is community property
                                                          (see instructions)
5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any
     entries for pages you have attached for Part 2. Write that number here.........................................................             $56,800.00


 Part 3:        Describe Your Personal and Household Items
                                                                                                                                         Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                         portion you own?
                                                                                                                                         Do not deduct secured
                                                                                                                                         claims or exemptions.

6.   Household goods and furnishings
     Examples: Major appliances, furniture, linens, china, kitchenware

          No
          Yes. Describe..... 2 refrigerators                                                                                                       $7,500.00
                                3 small freezers
                                Corningware service for 12
                                Glasses and flatware for 12
                                Grandchildren dishes
                                2 couches
                                2 recliners
                                2 rocking chairs
                                Coffee table
                                Bedroom furniture (for 3 bedrooms)
                                Dining room table and 12 chairs
                                8 bar stools
                                Outdoor furniture

7.   Electronics
     Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners;
                music collections; electronic devices including cell phones, cameras, media players, games

          No
          Yes. Describe..... 3 televisions                                                                                                         $2,500.00
                                1 tuner
                                Dell laptop
                                Small printer
                                Approximately 100 CDs
                                Approximately 50 kids' DVDs
                                3 cell phones
                                Landline phone set
                                Stereo speakers
                                DVD player
                                CD player

8.   Collectibles of value
     Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles

          No
          Yes. Describe.....




Official Form 106A/B                                                Schedule A/B: Property                                                               page 3
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 9 of
                                                  79
Debtor 1         Allan L. Reagan                                                                                                  Case number (if known)                   20-11161

9.    Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis;
                canoes and kayaks; carpentry tools; musical instruments

          No
          Yes. Describe..... Exercise bike                                                                                                                                                       $350.00
                                        Treadmill

10. Firearms
    Examples: Pistols, rifles, shotguns, ammunition, and related equipment

          No
          Yes. Describe.....


11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

          No
          Yes. Describe..... Everyday clothes                                                                                                                                                    $750.00
                                        Casual business attire
                                        1 suit
                                        Business and everyday shoes

12. Jewelry
    Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
              gold, silver

          No
          Yes. Describe..... Wedding ring                                                                                                                                                        $500.00
                                        Apple watch
                                        2 Timex watches

13. Non-farm animals
    Examples: Dogs, cats, birds, horses

          No
          Yes. Describe..... 4 dogs                                                                                                                                                                 $0.00
                                        3 cats
                                        1 horse
                                        1 donkey
                                        All rescue animals, sentimental/therapy value only

14. Any other personal and household items you did not already list, including any health aids you
    did not list

          No
          Yes. Give specific
           information............. Contents of 2 storage units listed in Statement of Financial Affairs item 22                                                                                  $250.00

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have
    attached for Part 3. Write the number here........................................................................................................                                        $11,850.00


  Part 4:          Describe Your Financial Assets
                                                                                                                                                                                      Current value of the
Do you own or have any legal or equitable interest in any of the following?
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your
              petition

          No
          Yes.................................................................................................................................... Cash: ..........................                 $22.00




Official Form 106A/B                                                                     Schedule A/B: Property                                                                                       page 4
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 10 of
                                               79
Debtor 1         Allan L. Reagan                                                                    Case number (if known)   20-11161

17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions,
              brokerage houses, and other similar institutions. If you have multiple accounts with the same
              institution, list each.

          No
          Yes............................             Institution name:

            17.1.       Checking account:              Comerica Bank                                                                         $527.00
            17.2.       Checking account:              Chase Bank (checking and savings accounts)                                         $66,303.00
            17.3.       Other financial account: UBS Financial Services                                                                   $52,983.00
            17.4.       Other financial account: Fidelity Brokerage Services                                                              $17,017.00
            17.5.       Other financial account: Ameriprise Financial                                                                     $25,555.00
18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts

          No
          Yes............................   Institution or issuer name:

                                             Interactive Brokers - marketable securities
                                             *net of margin loan in 2020                                                                $1,014,784.00
                                             Ameriprise Investments - marketable securities                                               $17,584.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including
    an interest in an LLC, partnership, and joint venture

          No
          Yes. Give specific
           information about
           them..........................    Name of entity:                                                    % of ownership:

                                             100 Trinity LLC                                                        47.5%               $2,584,398.00
                                             1977 Global Merger Arbitrage LLC                                       0.02%                $202,387.00
                                             3401 Hoteliers LP                                                    25.8408%                     $0.00
                                             AR Hotels Inc.                                                          25%                   $8,719.00
                                             Aramcor Inc.                                                            50%                 $101,778.00
                                             ARProp Inc.                                                             50%                  $83,518.00
                                             FB Capital LLC                                                       28.5166%                $29,391.00
                                             First Stop Health, LLC                                                0.5098%               $150,938.00
                                             Flix Entertainment LLC                                               10.6642%                $55,538.00
                                             Hospitality Investors Inc.                                            40.993%                $82,901.00
                                             Luft Hefe LLC (in liquidation)                                        0.1312%                     $0.00
                                             Newser LLC                                                            1.2059%                $90,450.00
                                             Prairie Pointe Estates Inc.                                             40%                 $360,000.00
                                             Round Rock Business Park LP                                          39.3176%              $3,159,036.00
                                             Select Access 2 Liquidation LLC                                       2.0109%                 $2,500.00
                                             Southwestern Retail Properties GP Inc.                                  50%                  $60,326.00
                                             Southwestern Retail Properties LP                                    23.1207%              $1,556,929.00
                                             Southwestern Retail Properties II LP                                 24.7688%               $172,129.00
                                             Southwestern Retail Properties III LP                                 4.9999%                $62,500.00
                                             Woodward Center Inc.                                                    50%                       $1.00



Official Form 106A/B                                                       Schedule A/B: Property                                               page 5
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 11 of
                                               79
Debtor 1         Allan L. Reagan                                                                     Case number (if known)      20-11161

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

          No
          Yes. Give specific
           information about
           them..........................     Issuer name:

                                              Flix Entertainment Note Receivable                                                                    $24,587.00
                                              Series H Savings Bonds                                                                                 $3,000.00
21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or
              profit-sharing plans

          No
          Yes. List each
           account separately.               Type of account:       Institution name:

                                             401(k) or similar plan: ADP (formerly Principal) 401(k)                                               $153,237.00
                                             IRA:                   Ameriprise IRA                                                                 $192,664.00
                                             IRA:                   Fidelity SEP/IRA                                                                 $3,059.00
                                             Retirement account:    Community Bank Retirement account                                                 $709.00
                                             Retirement account:    JP Morgan Chase Retirement account                                               $5,275.00
22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
    companies, or others

          No
          Yes............................                      Institution name or individual:
23. Annuities (A contract for a specific periodic payment of money to you, either for life or for a number of years)
     No
     Yes............................ Issuer name and description:
24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

          No
          Yes............................    Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c)
25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or
    powers exercisable for your benefit

          No
          Yes. Give specific
           information about them

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property;
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

          No
          Yes. Give specific
           information about them

27. Licenses, franchises, and other general intangibles
    Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

          No
          Yes. Give specific
           information about them




Official Form 106A/B                                                      Schedule A/B: Property                                                         page 6
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 12 of
                                               79
Debtor 1        Allan L. Reagan                                                             Case number (if known)     20-11161

Money or property owed to you?                                                                                                  Current value of the
                                                                                                                                portion you own?
                                                                                                                                Do not deduct secured
                                                                                                                                claims or exemptions.

28. Tax refunds owed to you

          No
          Yes. Give specific information Federal: Possible CARES ACT NOL carryback. Not filed,                      Federal:             Unknown
           about them, including whether amount not determined. Amt: Unknown
           you already filed the returns                                                                             State:                    $0.00
           and the tax years......................
                                                                                                                     Local:                    $0.00

29. Family support
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

          No
          Yes. Give specific information                                                                 Alimony:

                                                                                                          Maintenance:

                                                                                                          Support:

                                                                                                          Divorce settlement:

                                                                                                          Property settlement:

30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers'
              compensation, Social Security benefits; unpaid loans you made to someone else

          No
          Yes. Give specific information Accrued and unpaid wages; not delinquent, arising in the ordinary                                    $0.00
                                                  course of business

31. Interests in insurance policies
    Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter's insurance

          No
          Yes. Name the insurance
           company of each policy
           and list its value................   Company name:                            Beneficiary:                     Surrender or refund value:

                                                Northwestern Mutual Life                 Janet Reagan                                    $11,250.00
32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently
    entitled to receive property because someone has died

          No
          Yes. Give specific information Citibank IRA from father                                                                        $4,820.00

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue

          No
          Yes. Describe each claim........


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and
    rights to set off claims

          No
          Yes. Describe each claim........


35. Any financial assets you did not already list

          No
          Yes. Give specific information




Official Form 106A/B                                             Schedule A/B: Property                                                         page 7
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 13 of
                                                 79
Debtor 1         Allan L. Reagan                                                                                 Case number (if known)            20-11161

36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have
    attached for Part 4. Write that number here.......................................................................................................        $10,356,815.00


  Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?

          No. Go to Part 6.
          Yes. Go to line 38.

                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
38. Accounts receivable or commissions you already earned

          No
          Yes. Describe..


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones,
               desks, chairs, electronic devices

          No
          Yes. Describe..


40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

          No
          Yes. Describe..


41. Inventory

          No
          Yes. Describe..


42. Interests in partnerships or joint ventures

          No
          Yes. Describe..... Name of entity:                                                                                     % of ownership:

                                    See Part 4, Item 19                                                                                                                   $0.00
43. Customer lists, mailing lists, or other compilations

          No
          Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                 No
                 Yes. Describe.....
44. Any business-related property you did not already list

          No
          Yes. Give specific information.

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have
    attached for Part 5. Write that number here.......................................................................................................                   $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 8
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 14 of
                                                 79
Debtor 1         Allan L. Reagan                                                                                 Case number (if known)            20-11161


  Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
               If you own or have an interest in farmland, list it in Part 1.

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?

          No. Go to Part 7.
          Yes. Go to line 47.


                                                                                                                                                           Current value of the
                                                                                                                                                           portion you own?
                                                                                                                                                           Do not deduct secured
                                                                                                                                                           claims or exemptions.
47. Farm animals
    Examples: Livestock, poultry, farm-raised fish

          No
          Yes....


48. Crops--either growing or harvested

          No
          Yes. Give specific
           information................

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

          No
          Yes.... 2005 John Deere Tractor 2305 (approx. 500 hours; used for homestead maintenance                                                                   $3,750.00
                     and brush clearing)

50. Farm and fishing supplies, chemicals, and feed

          No
          Yes....


51. Any farm- and commercial fishing-related property you did not already list

          No
          Yes. Give specific
           information................

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have
    attached for Part 6. Write that number here.......................................................................................................              $3,750.00


  Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership

          No
          Yes. Give specific information.


54. Add the dollar value of all of your entries from Part 7. Write that number here.............................................                                         $0.00




Official Form 106A/B                                                         Schedule A/B: Property                                                                        page 9
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 15 of
                                                  79
Debtor 1          Allan L. Reagan                                                                                           Case number (if known)                20-11161


  Part 8: List the Totals of Each Part of this Form

55. Part 1: Total real estate, line 2..............................................................................................................................             $512,446.00

56. Part 2: Total vehicles, line 5                                                                                 $56,800.00

57. Part 3: Total personal and household items, line 15                                                            $11,850.00

58. Part 4: Total financial assets, line 36                                                                 $10,356,815.00

59. Part 5: Total business-related property, line 45                                                                        $0.00

60. Part 6: Total farm- and fishing-related property, line 52                                                        $3,750.00

61. Part 7: Total other property not listed, line 54                                              +                         $0.00

                                                                                                                                          Copy personal
62. Total personal property.                  Add lines 56 through 61..................                     $10,429,215.00                property total                  +   $10,429,215.00


63. Total of all property on Schedule A/B.                         Add line 55 + line 62................................................................................       $10,941,661.00




Official Form 106A/B                                                                Schedule A/B: Property                                                                             page 10
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 16 of
                                               79
 Fill in this information to identify your case:
 Debtor 1            Allan                L.                     Reagan
                     First Name           Middle Name            Last Name
 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name

 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS
                                                                                                                    Check if this is an
 Case number         20-11161                                                                                        amended filing
 (if known)

Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages,
write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so
is to state a specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being
exempted up to the amount of any applicable statutory limit. Some exemptions--such as those for health aids, rights to
receive certain benefits, and tax-exempt retirement funds--may be unlimited in dollar amount. However, if you claim an
exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the
property is determined to exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1:        Identify the Property You Claim as Exempt

1.   Which set of exemptions are you claiming?             Check one only, even if your spouse is filing with you.

         You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
         You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

Brief description of the property and line on           Current value of     Amount of the                Specific laws that allow exemption
Schedule A/B that lists this property                   the portion you      exemption you claim
                                                        own
                                                        Copy the value from Check only one box for
                                                        Schedule A/B        each exemption


Brief description:                                        $512,446.00                $512,446.00         Const. art. 16 §§ 50, 51, Texas
585 River Run, Leander, TX 78641                                                 100% of fair market     Prop. Code §§ 41.001-.002
                                                                                  value, up to any
Line from Schedule A/B:      1.1
                                                                                  applicable statutory
                                                                                  limit




3.   Are you claiming a homestead exemption of more than $170,350?
     (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)

         No
         Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           No
           Yes
Official Form 106C                               Schedule C: The Property You Claim as Exempt                                               page 1
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 17 of
                                               79
Debtor 1      Allan L. Reagan                                                        Case number (if known)   20-11161

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                      $7,500.00               $7,500.00          Tex. Prop. Code §§ 42.001(a),
2 refrigerators                                                             100% of fair market    42.002(a)(1)
3 small freezers                                                             value, up to any
Corningware service for 12                                                   applicable statutory
Glasses and flatware for 12                                                  limit
Grandchildren dishes
2 couches
2 recliners
2 rocking chairs
Coffee table
Bedroom furniture (for 3 bedrooms)
Dining room table and 12 chairs
8 bar stools
Outdoor furniture
Line from Schedule A/B:  6

Brief description:                                      $2,500.00               $2,500.00          Tex. Prop. Code §§ 42.001(a),
3 televisions                                                               100% of fair market    42.002(a)(1)
1 tuner                                                                      value, up to any
Dell laptop                                                                  applicable statutory
Small printer                                                                limit
Approximately 100 CDs
Approximately 50 kids' DVDs
3 cell phones
Landline phone set
Stereo speakers
DVD player
CD player
Line from Schedule A/B: 7

Brief description:                                       $750.00                 $750.00           Tex. Prop. Code §§ 42.001(a),
Everyday clothes                                                            100% of fair market    42.002(a)(5)
Casual business attire                                                       value, up to any
1 suit                                                                       applicable statutory
Business and everyday shoes                                                  limit
Line from Schedule A/B: 11

Brief description:                                       $500.00                 $500.00           Tex. Prop. Code §§ 42.001(a),
Wedding ring                                                                100% of fair market    42.002(a)(6)
Apple watch                                                                  value, up to any
2 Timex watches                                                              applicable statutory
Line from Schedule A/B:    12                                                limit

Brief description:                                     $192,664.00             $192,664.00         Tex. Prop. Code § 42.0021
Ameriprise IRA                                                              100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                     $153,237.00             $153,237.00         Tex. Prop. Code § 42.0021
ADP (formerly Principal) 401(k)                                             100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit



Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 2
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 18 of
                                               79
Debtor 1      Allan L. Reagan                                                        Case number (if known)   20-11161

 Part 2:        Additional Page
Brief description of the property and line on       Current value of    Amount of the               Specific laws that allow exemption
Schedule A/B that lists this property               the portion you     exemption you claim
                                                    own
                                                    Copy the value from Check only one box for
                                                    Schedule A/B        each exemption

Brief description:                                       $709.00                 $709.00           Tex. Prop. Code § 42.0021
Community Bank Retirement account                                           100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $5,275.00               $5,275.00          Tex. Prop. Code § 42.0021
JP Morgan Chase Retirement account                                          100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit

Brief description:                                      $3,059.00               $3,059.00          Tex. Prop. Code § 42.0021
Fidelity SEP/IRA                                                            100% of fair market
                                                                             value, up to any
Line from Schedule A/B:    21
                                                                             applicable statutory
                                                                             limit




Official Form 106C                              Schedule C: The Property You Claim as Exempt                                         page 3
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 19 of
                                                  79
  Fill in this information to identify your case:
  Debtor 1             Allan                  L.                     Reagan
                       First Name             Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name              Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  Case number          20-11161
  (if known)                                                                                                            Check if this is an
                                                                                                                         amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                          12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form.
On the top of any additional pages, write your name and case number (if known).


1.      Do any creditors have claims secured by your property?

            No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
            Yes. Fill in all of the information below.


  Part 1:         List All Secured Claims

2.      List all secured claims. If a creditor has more than one secured
        claim, list the creditor separately for each claim. If more than one               Column A               Column B               Column C
        creditor has a particular claim, list the other creditors in Part 2. As            Amount of claim        Value of collateral    Unsecured
        much as possible, list the claims in alphabetical order according to the           Do not deduct the      that supports this     portion
        creditor's name.                                                                   value of collateral    claim                  If any

  2.1                                              Describe the property that
                                                   secures the claim:                            $60,782.63              $27,500.00            $33,282.63
Ford Motor Credit Corp.                            Ford Explorer
Creditor's name
P.O. Box 105704
Number       Street


                                                   As of the date you file, the claim is: Check all that apply.
                                                    Contingent
Atlanta                  GA      30348              Unliquidated
City                     State   ZIP Code
                                                    Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                     Automobile loan
       to a community debt
Date debt was incurred           10/12/2020        Last 4 digits of account number




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                                $60,782.63

Official Form 106D                            Schedule D: Creditors Who Have Claims Secured by Property                                            page 1
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 20 of
                                                  79
Debtor 1        Allan L. Reagan                                                           Case number (if known)      20-11161

                  Additional Page                                                     Column A               Column B              Column C
  Part 1:                                                                             Amount of claim        Value of collateral   Unsecured
                  After listing any entries on this page, number them
                                                                                      Do not deduct the      that supports this    portion
                  sequentially from the previous page.
                                                                                      value of collateral    claim                 If any

  2.2                                         Describe the property that
                                              secures the claim:                            $64,679.34              $26,800.00        $37,879.34
Wells Fargo Auto                              Ford F-250
Creditor's name
MAC T9017-026
Number      Street
P.O. Box 168048
                                              As of the date you file, the claim is: Check all that apply.
                                               Contingent
Irving                  TX      75016-8048     Unliquidated
City                    State   ZIP Code
                                               Disputed
Who owes the debt? Check one.             Nature of lien. Check all that apply.
 Debtor 1 only                            An agreement you made (such as mortgage or secured car loan)
 Debtor 2 only                            Statutory lien (such as tax lien, mechanic's lien)
 Debtor 1 and Debtor 2 only               Judgment lien from a lawsuit
 At least one of the debtors and another  Other (including a right to offset)
      Check if this claim relates                Automobile Loan
       to a community debt
Date debt was incurred                        Last 4 digits of account number        2     6    4    2




Add the dollar value of your entries in Column A on this page. Write
that number here:                                                                           $64,679.34

If this is the last page of your form, add the dollar value totals from
all pages. Write that number here:                                                         $125,461.97

Official Form 106D                Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                            page 2
           20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 21 of
                                                   79
  Fill in this information to identify your case:
  Debtor 1             Allan                 L.                     Reagan
                       First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing) First Name             Middle Name            Last Name


  United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

  Case number          20-11161
  (if known)                                                                                                           Check if this is an
                                                                                                                        amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                   12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY
claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
on Schedule A/B: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G).
Do not include any creditors with partially secured claims that are listed in Schedule D: Creditors Who Hold Claims Secured by Property.
If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page
to this page. On the top of any additional pages, write your name and case number (if known).


  Part 1:        List All of Your PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims against you?

           No. Go to Part 2.
           Yes.

2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each
       claim. For each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and
       show both priority and nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If
       more space is needed for priority unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular
       claim, list the other creditors in Part 3.

       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.
                                                                                                      Total claim       Priority              Nonpriority
                                                                                                                        amount                amount

     2.1                                                                                                     $0.00                 $0.00             $0.00
Williamson County Tax Office
Priority Creditor's Name                                   Last 4 digits of account number
904 S. Main Street                                         When was the debt incurred?
Number       Street
                                                           As of the date you file, the claim is: Check all that apply.
                                                            Contingent
Georgetown                      TX      78626               Unliquidated
City                            State   ZIP Code            Disputed
Who incurred the debt?     Check one.                      Type of PRIORITY unsecured claim:
 Debtor 1 only                                             Domestic support obligations
 Debtor 2 only                                             Taxes and certain other debts you owe the government
 Debtor 1 and Debtor 2 only                                Claims for death or personal injury while you were
 At least one of the debtors and another                     intoxicated
    Check if this claim is for a community debt
                                                            Other. Specify
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1
           20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 22 of
                                                   79
Debtor 1       Allan L. Reagan                                                                  Case number (if known)      20-11161

  Part 2:        List All of Your NONPRIORITY Unsecured Claims

3.     Do any creditors have nonpriority unsecured claims against you?

           No. You have nothing to report in this part. Submit this form to the court with your other schedules.
           Yes

4.     List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim.
       If a creditor has more than one nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what
       type of claim it is. Do not list claims already included in Part 1. If more than one creditor holds a particular claim, list the other creditors in
       Part 3. If more space is needed for nonpriority unsecured claims, fill out the Continuation Page of Part 2.

                                                                                                                                              Total claim

     4.1                                                                                                                                               $0.00
83rd Street Development LLC                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?           5/18/2018
Attn: Trent G. Moore
Number        Street                                        As of the date you file, the claim is: Check all that apply.
9000 Cameron Parkway                                         Contingent
                                                             Unliquidated
Oklahoma City                   OK      73114
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                             Student loans
                                                            Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Guarantee
Is the claim subject to offset?
 No
 Yes
Guarantee of commercial lease to Flix Brewhouse OK LLC
     4.2                                                                                                                                               $0.00
Action Propane                                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                            When was the debt incurred?
2601 S Hwy 183
Number        Street                                        As of the date you file, the claim is: Check all that apply.
                                                             Contingent
                                                             Unliquidated
Leander                         TX      78641
                                                             Disputed
City                            State   ZIP Code            Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                              Student loans
  Debtor 1 only
                                                              Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                                that you did not report as priority claims
 Debtor 1 and Debtor 2 only                                 Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                    Other. Specify
      Check if this claim is for a community debt               Services
Is the claim subject to offset?
 No
 Yes




Official Form 106E/F                               Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 2
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 23 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.3                                                                                                                                    $0.00
ADT                                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 660418
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Dallas                        TX      75266
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
   4.4                                                                                                                                    $0.00
Al Clawson Disposal                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 416
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Jarrell                       TX      76537
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
   4.5                                                                                                                             $210,062.64
Ann E. Headley                                           Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/16
1500 Knobb Hill Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Paoli                         PA      19301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 3
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 24 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.6                                                                                                                                    $0.00
AT&T                                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 5001
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Carol Stream                  IL      60197
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt
Is the claim subject to offset?
 No
 Yes
Home phone
   4.7                                                                                                                                    $0.00
AT&T(DirecTV)                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 5014
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Carol Stream                  IL      60197
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
TV provider




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 4
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 25 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

   4.8                                                                                                                                    $0.00
Bank of Austin                                           Last 4 digits of account number       0    2    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/31/2017
Attn: David H. Marks, SVP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
8611 N Mopac Expy                                         Contingent
Suite 101                                                 Unliquidated
Austin                        TX      78759
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guaranty re: loan to Southwestern Retail Properties II L.P.; First lien on real estate leased to Flix
Brewhouse LLC
   4.9                                                                                                                              $91,460.92
Bennett Living Trust                                     Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/2016
Attn: Michael Bennett
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2321 Abbot Kinney Blvd.                                   Contingent
Ste 101                                                   Unliquidated
Venice                        CA      90291
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 5
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 26 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.10                                                                                                                                $8,838.59
Capital One Spark Visa for Business                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
P.O. Box 30285
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Salt Lake City                UT      84130-0285
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Business credit card for Flix manager
  4.11                                                                                                                                $8,343.35
Chase Ink Card for Business                              Last 4 digits of account number       0    2    3    7
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
P.O. Box 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850-5298
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Business credit card for Aramcor and Hotel




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 6
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 27 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.12                                                                                                                                $9,034.22
Chase VISA Mileage Plus                                  Last 4 digits of account number       0    9    4    1
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
P.O. Box 15298
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Wilmington                    DE      19850-5298
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Consumer credit card
  4.13                                                                                                                                  $169.28
Citicard Aadvantage Mastercard                           Last 4 digits of account number       1    3    2    2
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
Cardmember Services
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 6062                                             Contingent
                                                          Unliquidated
Sioux Falls                   SD      57117
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Consumer credit card




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 7
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 28 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.14                                                                                                                             $217,442.28
Comerica Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Various
Attn: Lesley B. Higginbotham, VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Special Assets Group - Texas Market                       Contingent
P.O. Box 650282                                           Unliquidated
Dallas                        TX      75265-0282
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for Flix Brewhouse Holdco LLC (partial recourse); first liens on FF&E and general assets of
primary obligor
  4.15                                                                                                                                $3,543.70
Comerica Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
Dept. #166901
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 55000                                            Contingent
                                                          Unliquidated
Detroit                       MI      48255-1669
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Business credit card for Flix corporate purchases




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 8
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 29 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.16                                                                                                                                    $0.00
Comerica Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/1/14
Attn: Lesley B. Higginbotham, VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Special Assets Group - Texas Market                       Contingent
P.O. Box 650282                                           Unliquidated
Dallas                        TX      75265-0282
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for Flix Brewhouse LLC (partial recourse); first liens on FF&E and general assets of primary
obligor
  4.17                                                                                                                                    $0.00
Comerica Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/20/15
Attn: Lesley B. Higginbotham, VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Special Assets Group - Texas Market                       Contingent
P.O. Box 650282                                           Unliquidated
Dallas                        TX      75265-0282
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for Flix Brewhouse Indiana LLC (partial recourse); first liens on FF&E and general assets of
primary obligor




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                        page 9
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 30 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.18                                                                                                                                    $0.00
Comerica Bank                                            Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        12/30/16
Attn: Lesley B. Higginbotham, VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Special Assets Group - Texas Market                       Contingent
P.O. Box 650282                                           Unliquidated
Dallas                        TX      75265-0282
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for Flix Brewhouse NM LLC (partial recourse); first liens on FF&E and general assets of primary
obligor
  4.19                                                                                                                                  $400.00
Discover Card                                            Last 4 digits of account number      4 1 0 0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Sep-Oct 2020
Billing Inquiries
Number        Street                                     As of the date you file, the claim is: Check all that apply.
P.O. Box 30943                                            Contingent
                                                          Unliquidated
Salt Lake City                UT      84130
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Credit Card
Is the claim subject to offset?
 No
 Yes
Consumer credit card




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 10
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 31 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.20                                                                                                                                    $0.00
DT Chandler LLC                                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/23/2017
Attn: Bret Anderson, Manager
Number        Street                                     As of the date you file, the claim is: Check all that apply.
140 E. Rio Salado Parkway                                 Contingent
Unit 305                                                  Unliquidated
Tempe                         AZ      85281
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse AZ LLC; subordinated lien on tenant's personal property
  4.21                                                                                                                                    $0.00
Flix Brewhouse Texas IV, LLC                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/4/2019
Attn: Allan Reagan
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2000 S. IH-35                                             Contingent
Ste Q11                                                   Unliquidated
Round Rock                    TX      78681-6942
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse SAT LLC; subordinated lien on tenant's personal property




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 11
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 32 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.22                                                                                                                                $9,142.40
Frances and Wayne Lee                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/2016
468 Jade Tree Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Monterey Park                 CA      91754
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable - defaulted; re: Loan to Flix Entertainment LLC
  4.23                                                                                                                              $36,569.57
Gary J. Neumayer                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/2016
2201 Berrywood Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Bloomington                   IL      61704-2449
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 12
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 33 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.24                                                                                                                                    $0.00
GCRE/TX Main Marketplace LLC                             Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/12/2016
and LCAR Main Market LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Attn: Joseph D. Goveia                                    Contingent
24855 Del Prado                                           Unliquidated
Dana Point                    CA      92629
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse TX II LLC; subordinated lien on tenant's personal property
  4.25                                                                                                                              $27,438.28
Headley Investments LP                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/16
1500 Knobb Hill Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Paoli                         PA      19301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 13
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 34 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.26                                                                                                                              $17,948.39
Kathleen R. McCormick                                    Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/2016
6801 Greenwood Ave.
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Unit 210                                                  Contingent
                                                          Unliquidated
Seattle                       WA      98103
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable - defaulted; re: Loan to Flix Entertainment LLC
  4.27                                                                                                                                    $0.00
Lone Star National Bank                                  Last 4 digits of account number       9    3    0    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/22/2019
Attn: Sergio Gonzalez, 1st VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2100 Boca Chica Blvd.                                     Contingent
                                                          Unliquidated
Brownsville                   TX      78520
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for loan to Flix Brewhouse TX IV LLC; first lien on real property of primary obligor




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 14
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 35 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.28                                                                                                                                    $0.00
Lone Star National Bank                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        3/22/19
Attn: Sergio Gonzalez, 1st VP
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2100 Boca Chica Blvd.                                     Contingent
                                                          Unliquidated
Brownsville                   TX      78520
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Commercial loan guarantee for loan to Flix Brewhouse SAT LLC; first lien on personal property of primary obligor
  4.29                                                                                                                             $426,750.00
Madison/East Towne LLC                                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        6/13/2016
c/o CBL & Associates
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2030 Hamilton Place Blvd.                                 Contingent
CBL Center Suite 500                                      Unliquidated
Chattanooga                   TN      37421-6000
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse WI LLC; subordinated lien on tenant's personal property




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 15
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 36 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.30                                                                                                                             $292,179.14
Martin S. Headley                                        Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/16
1500 Knobb Hill Lane
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Paoli                         PA      19301
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC
  4.31                                                                                                                                    $0.00
Merle Hay Investors LLC                                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        5/9/2013
c/o Abbell Credit Corporation
Number        Street                                     As of the date you file, the claim is: Check all that apply.
30 N. LaSalle St.                                         Contingent
Suite 2120                                                Unliquidated
Chicago                       IL      60602
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse Iowa LLC; subordinated lien on tenant's personal property
  4.32                                                                                                                                $9,535.00
Mikeska Monahan & Peckham, P.C.                          Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/15/20
100 Congress Avenue
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 990                                                 Contingent
                                                          Unliquidated
Austin                        TX      78701
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 16
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 37 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.33                                                                                                                                    $0.00
Pedernales Electric Company                              Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
P.O. Box 1
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Johnson City                  TX      78636
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Utilities
Is the claim subject to offset?
 No
 Yes
  4.34                                                                                                                                    $0.00
Poolwerx by Blue Bottom Pool Supply                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
3021 S. IH 35, Ste. 140
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Round Rock                    TX      78664
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                           Student loans
  Debtor 1 only
                                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
  4.35                                                                                                                                    $0.00
Prudential Mortgage Capital Company LLC                  Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/31/2012
c/o Prudential
Number        Street                                     As of the date you file, the claim is: Check all that apply.
100 Mulberry St., Gateway Center 4                        Contingent
8th Floor                                                 Unliquidated
Newark                        NJ      07102
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
                                                          Student loans
 Debtor 1 only                                           Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Compliance guaranty re: Loan to Southwestern Retail Properties L.P.; first mortgage lien on primary obligor's property


Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 17
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 38 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.36                                                                                                                                    $0.00
ROP Artcraft LLC                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        2/14/2018
Attn: Adam Frank
Number        Street                                     As of the date you file, the claim is: Check all that apply.
5678 N. Mesa St.                                          Contingent
                                                          Unliquidated
El Paso                       TX      79912
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse Texas V LLC; subordinated lien on tenant's personal property
  4.37                                                                                                                              $15,518.66
RPT Realty, L.P.                                         Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/16/2013
19 W. 44th Street
Number        Street                                     As of the date you file, the claim is: Check all that apply.
Suite 1002                                                Contingent
                                                          Unliquidated
New York                      NY      10036
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse Indiana LLC; subordinated lien on tenant's personal property




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 18
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 39 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.38                                                                                                                                    $0.00
Securian/Minnesota Life Insurance Co.                    Last 4 digits of account number       0    0    3    0
Nonpriority Creditor's Name
                                                         When was the debt incurred?        7/3/2019
c/o Trinity Real Estate Finance
Number        Street                                     As of the date you file, the claim is: Check all that apply.
100 NE Loop 410                                           Contingent
Ste 972                                                   Unliquidated
San Antonio                   TX      78216
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Compliance guaranty re: loan to Round Rock Business Park L.P.; first mortgage lien on primary obligor's property
  4.39                                                                                                                                    $0.00
Southwestern Retail Properties II L.P.                   Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        1/22/2010
Attn: Allan Reagan
Number        Street                                     As of the date you file, the claim is: Check all that apply.
2000 S. IH-35                                             Contingent
Ste Q11                                                   Unliquidated
Round Rock                    TX      78681-6942
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse LLC (Round Rock); subordinated lien on tenant's personal property




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 19
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 40 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.40                                                                                                                              $91,460.93
Spain Family IX LLC                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        10/1/2016
c/o Patrick J. Spain
Number        Street                                     As of the date you file, the claim is: Check all that apply.
11809 Oak Branch Dr.                                      Contingent
                                                          Unliquidated
Austin                        TX      78737
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of note payable to indirect owner or affiliate - defaulted; re: Loan to Flix Entertainment LLC
  4.41                                                                                                                                    $0.00
Spectrum                                                 Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?
PO Box 60074
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
City of Industry              CA      91716-0074
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Services
Is the claim subject to offset?
 No
 Yes
Internet




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 20
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 41 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.42                                                                                                                                    $0.00
UBS Real Estate Securities Inc.                          Last 4 digits of account number       3    2    6    9
Nonpriority Creditor's Name
                                                         When was the debt incurred?        9/30/2014
c/o Berkadia Commercial Mortgage LLC
Number        Street                                     As of the date you file, the claim is: Check all that apply.
6955 Union Park Center                                    Contingent
Suite 450                                                 Unliquidated
Midvale                       UT      84047
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Compliance guaranty re: loan to 3401 Hoteliers LP (Wyndham Hotel); first mortgage lien on primary obligor's property
  4.43                                                                                                                             $392,970.75
Village @ La Orilla                                      Last 4 digits of account number
Nonpriority Creditor's Name
                                                         When was the debt incurred?        8/18/2015
Attn: Philip Lindborg
Number        Street                                     As of the date you file, the claim is: Check all that apply.
12809 Donette Court N.E.                                  Contingent
                                                          Unliquidated
Albuquerque                   NM      87112
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Guarantee
Is the claim subject to offset?
 No
 Yes
Guaranty of commercial lease to Flix Brewhouse NM LLC; subordinated lien on tenant's personal property




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 21
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 42 of
                                                  79
Debtor 1       Allan L. Reagan                                                             Case number (if known)       20-11161

  Part 2:        Your NONPRIORITY Unsecured Claims -- Continuation Page
After listing any entries on this page, number them sequentially from the
                                                                                                                                   Total claim
previous page.

  4.44                                                                                                                             $199,437.44
Wyndham Franchisor LLC                                   Last 4 digits of account number       3    W    D    F
Nonpriority Creditor's Name
                                                         When was the debt incurred?        Mar-Sep 2020
22 Sylvan Way
Number        Street                                     As of the date you file, the claim is: Check all that apply.
                                                          Contingent
                                                          Unliquidated
Parssipany                    NJ      07054
                                                          Disputed
City                          State   ZIP Code           Type of NONPRIORITY unsecured claim:
Who incurred the debt?     Check one.
   Debtor 1 only                                          Student loans
                                                         Obligations arising out of a separation agreement or divorce
 Debtor 2 only                                             that you did not report as priority claims
 Debtor 1 and Debtor 2 only                              Debts to pension or profit-sharing plans, and other similar debts
 At least one of the debtors and another                 Other. Specify
      Check if this claim is for a community debt           Franchise agreement
Is the claim subject to offset?
 No
 Yes
Delinquent amount is $175,473.94; Guaranty limited to $250,000




Official Form 106E/F                             Schedule E/F: Creditors Who Have Unsecured Claims                                       page 22
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 43 of
                                               79
Debtor 1       Allan L. Reagan                                                          Case number (if known)        20-11161

 Part 4:        Add the Amounts for Each Type of Unsecured Claim

6.   Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only.
     28 U.S.C. § 159. Add the amounts for each type of unsecured claim.


                                                                                                                Total claim

Total claims       6a. Domestic support obligations                                                   6a.                     $0.00
from Part 1
                   6b. Taxes and certain other debts you owe the government                           6b.                     $0.00

                   6c. Claims for death or personal injury while you were intoxicated                 6c.                     $0.00

                   6d. Other. Add all other priority unsecured claims. Write that amount here.        6d.   +                 $0.00


                   6e. Total.     Add lines 6a through 6d.                                            6d.                     $0.00




                                                                                                                Total claim

Total claims       6f.   Student loans                                                                6f.                     $0.00
from Part 2
                   6g. Obligations arising out of a separation agreement or divorce                   6g.                     $0.00
                       that you did not report as priority claims

                   6h. Debts to pension or profit-sharing plans, and other similar                    6h.                     $0.00
                       debts

                   6i.   Other. Add all other nonpriority unsecured claims. Write that amount here.   6i.   +      $2,068,245.54


                   6j.   Total.   Add lines 6f through 6i.                                            6j.          $2,068,245.54




Official Form 106E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                                      page 23
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 44 of
                                               79
 Fill in this information to identify your case:
 Debtor 1            Allan                L.                     Reagan
                     First Name           Middle Name            Last Name

 Debtor 2
 (Spouse, if filing) First Name           Middle Name            Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number         20-11161
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page.
On the top of any additional pages, write your name and case number (if known).


1.   Do you have any executory contracts or unexpired leases?

         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
         Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2.   List separately each person or company with whom you have the contract or lease. Then state what each contract or lease
     is for (for example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of
     executory contracts and unexpired leases.

         Person or company with whom you have the contract or lease                  State what the contract or lease is for




Official Form 106G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
        20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 45 of
                                                79
 Fill in this information to identify your case:
 Debtor 1               Allan                  L.                          Reagan
                        First Name             Middle Name                 Last Name

 Debtor 2
 (Spouse, if filing) First Name                Middle Name                 Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number            20-11161
 (if known)                                                                                                                 Check if this is an
                                                                                                                             amended filing



Official Form 106H
Schedule H: Your Codebtors                                                                                                                          12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If
two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this
page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.


1.    Do you have any codebtors?           (If you are filing a joint case, do not list either spouse as a codebtor.)
       No
       Yes
2.    Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories
      include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
             No
             Yes
                 In which community state or territory did you live?                   Texas     Fill in the name and current address of that person.

                 Janet L. Reagan
                 Name of your spouse, former spouse, or legal equivalent
                 585 River Run
                 Number          Street


                 Leander                                         TX              78641
                 City                                            State           ZIP Code

3.    In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the
      person shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the
      creditor on Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use
      Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

          Column 1: Your codebtor                                                                 Column 2: The creditor to whom you owe the debt

                                                                                                  Check all schedules that apply:

3.1       3401 Hoteliers, LP
          Name                                                                                         Schedule D, line
          Attn: Allan Reagan                                                                            Schedule E/F, line
          Number        Street                                                                                                  4.42
          2000 S. IH-35, Suite Q11                                                                      Schedule G, line
                                                                                                  
          Round Rock                                     TX                78681-6942             UBS Real Estate Securities Inc.
          City                                           State             ZIP Code




Official Form 106H                                                Schedule H: Your Codebtors                                                            page 1
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 46 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.2    FB Capital, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.16
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.3    FB Capital, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.17
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.4    Flix Brewhouse AZ, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.20
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               DT Chandler LLC
       City                             State       ZIP Code


3.5    Flix Brewhouse Holdco, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.14
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.6    Flix Brewhouse Indiana, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.17
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.7    Flix Brewhouse Indiana, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.37
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               RPT Realty, L.P.
       City                             State       ZIP Code


3.8    Flix Brewhouse Iowa, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.14
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 2
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 47 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.9    Flix Brewhouse Iowa, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.31
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Merle Hay Investors LLC
       City                             State       ZIP Code


3.10   Flix Brewhouse NM, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.18
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.11   Flix Brewhouse NM, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.43
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Village @ La Orilla
       City                             State       ZIP Code


3.12   Flix Brewhouse OK, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                             4.1
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               83rd Street Development LLC
       City                             State       ZIP Code


3.13   Flix Brewhouse SAT, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.21
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Flix Brewhouse Texas IV, LLC
       City                             State       ZIP Code


3.14   Flix Brewhouse SAT, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.28
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Lone Star National Bank
       City                             State       ZIP Code


3.15   Flix Brewhouse Texas V, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.36
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               ROP Artcraft LLC
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 3
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 48 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.16   Flix Brewhouse TX II, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.24
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               GCRE/TX Main Marketplace LLC
       City                             State       ZIP Code


3.17   Flix Brewhouse TX IV, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.27
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Lone Star National Bank
       City                             State       ZIP Code


3.18   Flix Brewhouse WI, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.29
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Madison/East Towne LLC
       City                             State       ZIP Code


3.19   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                             4.8
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Bank of Austin
       City                             State       ZIP Code


3.20   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.14
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.21   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.16
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.22   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.17
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 4
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 49 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.23   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.18
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.24   Flix Brewhouse, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.39
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Southwestern Retail Properties II L.P.
       City                             State       ZIP Code


3.25   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.14
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.26   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.16
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.27   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.17
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.28   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.18
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Comerica Bank
       City                             State       ZIP Code


3.29   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.20
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               DT Chandler LLC
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 5
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 50 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.30   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.21
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Flix Brewhouse Texas IV, LLC
       City                             State       ZIP Code


3.31   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.24
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               GCRE/TX Main Marketplace LLC
       City                             State       ZIP Code


3.32   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.28
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Lone Star National Bank
       City                             State       ZIP Code


3.33   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.29
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Madison/East Towne LLC
       City                             State       ZIP Code


3.34   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.31
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               Merle Hay Investors LLC
       City                             State       ZIP Code


3.35   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.36
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               ROP Artcraft LLC
       City                             State       ZIP Code


3.36   Flix Entertainment, LLC
       Name                                                                     Schedule D, line
       Attn: Allan Reagan                                                        Schedule E/F, line
       Number        Street                                                                            4.37
       2000 S. IH-35, Suite Q11                                                  Schedule G, line
                                                                             
       Round Rock                       TX          78681-6942               RPT Realty, L.P.
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 6
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 51 of
                                               79
Debtor 1      Allan L. Reagan                                              Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                 Column 2: The creditor to whom you owe the debt

                                                                               Check all schedules that apply:

3.37   Flix Entertainment, LLC
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.39
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Southwestern Retail Properties II L.P.
       City                               State       ZIP Code


3.38   Flix Entertainment, LLC
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.43
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Village @ La Orilla
       City                               State       ZIP Code


3.39   Hospitality Investors Inc.
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.16
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Comerica Bank
       City                               State       ZIP Code


3.40   Hospitality Investors Inc.
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.17
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Comerica Bank
       City                               State       ZIP Code


3.41   Hospitality Investors Inc.
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.18
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Comerica Bank
       City                               State       ZIP Code


3.42   Round Rock Business Park, LP
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.38
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Securian/Minnesota Life Insurance Co.
       City                               State       ZIP Code


3.43   Southwestern Retail Properties II L.P.
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                               4.8
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Bank of Austin
       City                               State       ZIP Code




Official Form 106H                                Schedule H: Your Codebtors                                              page 7
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 52 of
                                               79
Debtor 1      Allan L. Reagan                                              Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                                 Column 2: The creditor to whom you owe the debt

                                                                               Check all schedules that apply:

3.44   Southwestern Retail Properties III LP
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.27
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Lone Star National Bank
       City                               State       ZIP Code


3.45   Southwestern Retail Properties L.P.
       Name                                                                       Schedule D, line
       Attn: Allan Reagan                                                          Schedule E/F, line
       Number        Street                                                                              4.35
       2000 S. IH-35, Suite Q11                                                    Schedule G, line
                                                                               
       Round Rock                         TX          78681-6942               Prudential Mortgage Capital Company LLC
       City                               State       ZIP Code


3.46   Reagan, Janet L.
       Name                                                                       Schedule D, line
       585 River Run                                                               Schedule E/F, line
       Number        Street                                                                               4.2

                                                                                  Schedule G, line

       Leander                            TX          78641                    Action Propane
       City                               State       ZIP Code


3.47   Reagan, Janet L.
       Name                                                                       Schedule D, line
       585 River Run                                                               Schedule E/F, line
       Number        Street                                                                               4.3

                                                                                  Schedule G, line

       Leander                            TX          78641                    ADT
       City                               State       ZIP Code


3.48   Reagan, Janet L.
       Name                                                                       Schedule D, line
       585 River Run                                                               Schedule E/F, line
       Number        Street                                                                               4.4

                                                                                  Schedule G, line

       Leander                            TX          78641                    Al Clawson Disposal
       City                               State       ZIP Code


3.49   Reagan, Janet L.
       Name                                                                       Schedule D, line
       585 River Run                                                               Schedule E/F, line
       Number        Street                                                                               4.6

                                                                                  Schedule G, line

       Leander                            TX          78641                    AT&T
       City                               State       ZIP Code


3.50   Reagan, Janet L.
       Name                                                                       Schedule D, line
       585 River Run                                                               Schedule E/F, line
       Number        Street                                                                               4.7

                                                                                  Schedule G, line

       Leander                            TX          78641                    AT&T(DirecTV)
       City                               State       ZIP Code




Official Form 106H                                Schedule H: Your Codebtors                                              page 8
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 53 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.51   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.12

                                                                                Schedule G, line

       Leander                          TX          78641                    Chase VISA Mileage Plus
       City                             State       ZIP Code


3.52   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.13

                                                                                Schedule G, line

       Leander                          TX          78641                    Citicard Aadvantage Mastercard
       City                             State       ZIP Code


3.53   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.19

                                                                                Schedule G, line

       Leander                          TX          78641                    Discover Card
       City                             State       ZIP Code


3.54   Reagan, Janet L.
       Name                                                                     Schedule D, line      2.1
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                  
                                                                                Schedule G, line

       Leander                          TX          78641                    Ford Motor Credit Corp.
       City                             State       ZIP Code


3.55   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.32

                                                                                Schedule G, line

       Leander                          TX          78641                    Mikeska Monahan & Peckham, P.C.
       City                             State       ZIP Code


3.56   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.33

                                                                                Schedule G, line

       Leander                          TX          78641                    Pedernales Electric Company
       City                             State       ZIP Code


3.57   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.34

                                                                                Schedule G, line

       Leander                          TX          78641                    Poolwerx by Blue Bottom Pool Supply
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                              page 9
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 54 of
                                               79
Debtor 1      Allan L. Reagan                                            Case number (if known)       20-11161

               Additional Page to List More Codebtors

       Column 1: Your codebtor                                               Column 2: The creditor to whom you owe the debt

                                                                             Check all schedules that apply:

3.58   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                            4.41

                                                                                Schedule G, line

       Leander                          TX          78641                    Spectrum
       City                             State       ZIP Code


3.59   Reagan, Janet L.
       Name                                                                     Schedule D, line      2.2
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                  
                                                                                Schedule G, line

       Leander                          TX          78641                    Wells Fargo Auto
       City                             State       ZIP Code


3.60   Reagan, Janet L.
       Name                                                                     Schedule D, line
       585 River Run                                                             Schedule E/F, line
       Number        Street                                                                             2.1

                                                                                Schedule G, line

       Leander                          TX          78641                    Williamson County Tax Office
       City                             State       ZIP Code




Official Form 106H                              Schedule H: Your Codebtors                                             page 10
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 55 of
                                                 79
 Fill in this information to identify your case:
     Debtor 1              Allan                L.                     Reagan
                           First Name           Middle Name            Last Name                           Check if this is:
     Debtor 2                                                                                                   An amended filing
     (Spouse, if filing)   First Name           Middle Name            Last Name                           
                                                                                                               A supplement showing postpetition
     United States Bankruptcy Court for the:   WESTERN DISTRICT OF TEXAS
                                                                                                                chapter 13 income as of the following date:
     Case number           20-11161
     (if known)
                                                                                                                MM / DD / YYYY
Official Form 106I
Schedule I: Your Income                                                                                                                              12/15

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally
responsible for supplying correct information. If you are married and not filing jointly, and your spouse is living with you,
include information about your spouse. If you are separated and your spouse is not filing with you, do not include information
about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.

 Part 1:          Describe Employment
1.    Fill in your employment
      information.                                             Debtor 1                                           Debtor 2 or non-filing spouse
      If you have more than one
      job, attach a separate page       Employment status            Employed                                          Employed
      with information about                                         Not employed                                      Not employed
      additional employers.
                                        Occupation             Executive
      Include part-time, seasonal,
      or self-employed work.            Employer's name        Aramcor Inc.

      Occupation may include            Employer's address     2000 S. IH-35, Suite Q11
      student or homemaker, if it                              Number Street                                      Number Street
      applies.




                                                               Round Rock                   TX       78681-694
                                                               City                         State    Zip Code     City                   State   Zip Code

                                        How long employed there?        20 years

 Part 2:          Give Details About Monthly Income
Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your
non-filing spouse unless you are separated.
If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If
you need more space, attach a separate sheet to this form.

                                                                                            For Debtor 1            For Debtor 2 or
                                                                                                                    non-filing spouse

2.    List monthly gross wages, salary, and commissions (before all             2.                  $8,000.00                  $0.00
      payroll deductions). If not paid monthly, calculate what the monthly wage
      would be.
3.    Estimate and list monthly overtime pay.                                      3.   +               $0.00                  $0.00

4.    Calculate gross income. Add line 2 + line 3.                                 4.               $8,000.00                  $0.00




Official Form 106I                                            Schedule I: Your Income                                                                page 1
        20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 56 of
                                                79
Debtor 1        Allan L. Reagan                                                                                              Case number (if known)    20-11161
                                                                                                                    For Debtor 1         For Debtor 2 or
                                                                                                                                         non-filing spouse
     Copy line 4 here .................................................................................    4.          $8,000.00                 $0.00
5.   List all payroll deductions:
     5a. Tax, Medicare, and Social Security deductions                                                      5a.          $712.00                  $0.00
     5b. Mandatory contributions for retirement plans                                                       5b.             $0.00                 $0.00
     5c. Voluntary contributions for retirement plans                                                       5c.         $2,000.00                 $0.00
     5d. Required repayments of retirement fund loans                                                       5d.             $0.00                 $0.00
     5e. Insurance                                                                                          5e.          $443.00                  $0.00
     5f. Domestic support obligations                                                                       5f.             $0.00                 $0.00
     5g. Union dues                                                                                         5g.             $0.00                 $0.00
     5h. Other deductions.
          Specify:                                                                                          5h. +           $0.00                 $0.00
6.   Add the payroll deductions.                   Add lines 5a + 5b + 5c + 5d + 5e + 5f +                  6.          $3,155.00                 $0.00
     5g + 5h.
7.   Calculate total monthly take-home pay.                           Subtract line 6 from line 4.          7.          $4,845.00                 $0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a                                               8a.             $0.00                 $0.00
          business, profession, or farm
            Attach a statement for each property and business showing
            gross receipts, ordinary and necessary business expenses, and
            the total monthly net income.
     8b. Interest and dividends                                                                             8b.         $8,550.00               $40.00
     8c. Family support payments that you, a non-filing spouse, or a                                        8c.             $0.00                $0.00
         dependent regularly receive
            Include alimony, spousal support, child support, maintenance,
            divorce settlement, and property settlement.
     8d. Unemployment compensation                                                                          8d.             $0.00                 $0.00
     8e. Social Security                                                                                    8e.             $0.00                 $0.00
     8f. Other government assistance that you regularly receive
         Include cash assistance and the value (if known) or any non-
         cash assistance that you receive, such as food stamps
         (benefits under the Supplemental Nutrition Assistance Program)
         or housing subsidies.
         Specify:                                                                                           8f.             $0.00                 $0.00
     8g. Pension or retirement income                                                                       8g.             $0.00                 $0.00
     8h. Other monthly income.
         Specify: Partnership distributions                                                                 8h. +      $10,556.00                 $0.00

9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f + 8g + 8h.                                 9.         $19,106.00               $40.00

10. Calculate monthly income. Add line 7 + line 9.                                                          10.        $23,951.00    +          $40.00       =     $23,991.00
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.

     Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

     Specify:                                                                                                                                         11.    +           $0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly                                         12.          $23,991.00
    income. Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information,
    if it applies.                                                                                                                                               Combined
                                                                                                                                                                 monthly income
13. Do you expect an increase or decrease within the year after you file this form?
     No.             Due to COVID-19, partnership distributions have significantly decreased in 2020. If reorganization is
     Yes. Explain: successful and business conditions improve, an increase could be expected, but the timeframe
                                 might exceed one year.




Official Form 106I                                                                  Schedule I: Your Income                                                               page 2
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 57 of
                                               79
Debtor 1     Allan L. Reagan                                                         Case number (if known)   20-11161


1.   Additional Employers Debtor 1                                            Debtor 2 or non-filing spouse

     Occupation           Executive (Laid off 10/15/20)
     Employer's name      Cinema Breweries Inc.
     Employer's address   2000 S. IH35, Suite Q11


                          Round Rock                  TX      78681-6942
                          City                        State   Zip Code        City                            State   Zip Code

     How long employed there?        3 months




Official Form 106I                                  Schedule I: Your Income                                                  page 3
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 58 of
                                                 79
 Fill in this information to identify your case:
                                                                                                        Check if this is:
     Debtor 1              Allan                  L.                     Reagan                          An amended filing
                           First Name             Middle Name            Last Name
                                                                                                         A supplement showing postpetition
                                                                                                            chapter 13 expenses as of the
     Debtor 2
     (Spouse, if filing)   First Name             Middle Name            Last Name                          following date:

     United States Bankruptcy Court for the:    WESTERN DISTRICT OF TEXAS                                     MM / DD / YYYY
     Case number           20-11161
     (if known)

Official Form 106J
Schedule J: Your Expenses                                                                                                                       12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your
name and case number (if known). Answer every question.


 Part 1:          Describe Your Household
1.    Is this a joint case?

           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                 No
                 Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2.    Do you have dependents?                 No
                                                                                      Dependent's relationship to    Dependent's      Does dependent
      Do not list Debtor 1 and                Yes. Fill out this information
                                               for each dependent.................... Debtor 1 or Debtor 2           age              live with you?
      Debtor 2.
                                                                                  Spouse                             65                  No

      Do not state the dependents'
                                                                                                                                         Yes

      names.                                                                                                                             No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes

                                                                                                                                         No
                                                                                                                                         Yes
3.    Do your expenses include                        No
      expenses of people other than
      yourself and your dependents?
                                                      Yes



 Part 2:          Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case
to report expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of
the form and fill in the applicable date.
Include expenses paid for with non-cash government assistance if you know the value of
such assistance and have included it on Schedule I: Your Income (Official Form 106I.)                                     Your expenses

4.    The rental or home ownership expenses for your residence.                                                     4.
      Include first mortgage payments and any rent for the ground or lot.
      If not included in line 4:

      4a. Real estate taxes                                                                                         4a.                   $1,421.00
      4b. Property, homeowner's, or renter's insurance                                                              4b.                    $312.17
      4c. Home maintenance, repair, and upkeep expenses                  (See continuation sheet(s) for details) 4c.                      $2,450.00
      4d. Homeowner's association or condominium dues                                                               4d.                     $45.00




 Official Form 106J                                             Schedule J: Your Expenses                                                       page 1
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 59 of
                                               79
Debtor 1      Allan L. Reagan                                                               Case number (if known)     20-11161
                                                                                                                 Your expenses

5.   Additional mortgage payments for your residence, such as home equity loans                            5.

6.   Utilities:

     6a. Electricity, heat, natural gas                            (See continuation sheet(s) for details) 6a.                    $1,100.00
     6b. Water, sewer, garbage collection                                                                  6b.                      $30.00
     6c. Telephone, cell phone, Internet, satellite, and           (See continuation sheet(s) for details) 6c.                     $740.00
         cable services
     6d. Other. Specify:      Granddaughters' phones                                                       6d.                     $300.00
7.   Food and housekeeping supplies                                                                        7.                     $4,000.00
8.   Childcare and children's education costs                                                              8.

9.   Clothing, laundry, and dry cleaning                                                                   9.                      $400.00
10. Personal care products and services                                                                    10.

11. Medical and dental expenses                                    (See continuation sheet(s) for details) 11.                    $4,000.00
12. Transportation. Include gas, maintenance, bus or train                                                 12.                     $850.00
    fare. Do not include car payments.
13. Entertainment, clubs, recreation, newspapers,                          (Prior to COVID-19 pandemic) 13.                       $2,500.00
    magazines, and books
14. Charitable contributions and religious donations                                                       14.                     $250.00
15. Insurance.
    Do not include insurance deducted from your pay or included in lines 4 or 20.

     15a.   Life insurance                                                                                 15a.                    $150.00
     15b.   Health insurance                                                                               15b.

     15c.   Vehicle insurance                                                                              15c.                    $186.05
     15d.   Other insurance. Specify:                                                                      15d.
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
    Specify:                                                                                               16.

17. Installment or lease payments:

     17a.   Car payments for Vehicle 1                                                                     17a.                   $1,013.00
     17b.   Car payments for Vehicle 2                                                                     17b.                    $999.00
     17c.   Other. Specify:                                                                                17c.

     17d.   Other. Specify:                                                                                17d.

18. Your payments of alimony, maintenance, and support that you did not report as                          18.
    deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).


19. Other payments you make to support others who do not live with you.
    Specify:                                                                                               19.
20. Other real property expenses not included in lines 4 or 5 of this form or on
    Schedule I: Your Income.
     20a.   Mortgages on other property                                                                    20a.

     20b.   Real estate taxes                                                                              20b.

     20c.   Property, homeowner's, or renter's insurance                                                   20c.

     20d.   Maintenance, repair, and upkeep expenses                                                       20d.

     20e.   Homeowner's association or condominium dues                                                    20e.



 Official Form 106J                                        Schedule J: Your Expenses                                                  page 2
      20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 60 of
                                              79
Debtor 1      Allan L. Reagan                                                                  Case number (if known)   20-11161
21. Other. Specify: See continuation sheet                                                                   21.    +              $3,150.00
22. Calculate your monthly expenses.

    22a.    Add lines 4 through 21.                                                                          22a.              $23,896.22
    22b.    Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2.                 22b.

    22c.    Add line 22a and 22b. The result is your monthly expenses.                                       22c.              $23,896.22

23. Calculate your monthly net income.

    23a.    Copy line 12 (your combined monthly income) from Schedule I.                                     23a.              $23,991.00
    23b.    Copy your monthly expenses from line 22c above.                                                  23b.   –          $23,896.22
    23c.    Subtract your monthly expenses from your monthly income.
            The result is your monthly net income.                                                           23c.                    $94.78

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

    For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage
    payment to increase or decrease because of a modification to the terms of your mortgage?

          No.
          Yes. Explain here:
                None planned. Spouse out-of-pocket medical related expenses are subject to unplanned increase if/when
                complications arise.




 Official Form 106J                                         Schedule J: Your Expenses                                                  page 3
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 61 of
                                               79
Debtor 1      Allan L. Reagan                                                         Case number (if known)   20-11161


4c. Maintenance, repair, and upkeep expenses for your residence (details):
     Land Maintenance (13 acres)                                                                                          $1,000.00
     Septic                                                                                                                 $50.00
     Household repairs                                                                                                    $1,200.00
     Tools                                                                                                                 $200.00

                                                                                            Total:                        $2,450.00


6a. Electricity, heat, natural gas (details):
     Electricity                                                                                                           $800.00
     Gas                                                                                                                   $300.00

                                                                                            Total:                        $1,100.00


6c. Telephone, cell phone, Internet, satellite, and cable services (details):
     Cable TV                                                                                                              $300.00
     Internet                                                                                                              $200.00
     Home telephone                                                                                                         $90.00
     Mobile Phones                                                                                                         $150.00

                                                                                            Total:                         $740.00


11. Medical and dental (details):
     Medical bills                                                                                                        $3,000.00
     Dental bills                                                                                                          $500.00
     Prescriptions                                                                                                         $500.00

                                                                                            Total:                        $4,000.00


21. Other. Specify:
     Part-time worker - household help for disabled wife                                                                   $800.00
     Part-time workers - outdoor help for disabled wife                                                                   $1,600.00
     Tolls                                                                                                                 $250.00
     Veterinarian bills (included emergencies, farrier and regular annual care)                                            $500.00

                                                                                            Total:                        $3,150.00




 Official Form 106J                                       Schedule J: Your Expenses                                           page 4
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 62 of
                                               79
 Fill in this information to identify your case:
 Debtor 1           Allan               L.                   Reagan
                    First Name          Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name         Middle Name          Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        20-11161
 (if known)                                                                                                 Check if this is an
                                                                                                             amended filing

Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                     12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement,
concealing property, or obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to
$250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



               Sign Below

    Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

         No

         Yes. Name of person                                                                Attach Bankruptcy Petition Preparer's Notice,
                                                                                             Declaration, and Signature (Official Form 119).




    Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and that they are
    true and correct.




    X /s/ Allan L. Reagan                                  X
        Allan L. Reagan, Debtor 1                              Signature of Debtor 2

        Date 11/05/2020                                        Date
             MM / DD / YYYY                                           MM / DD / YYYY




Official Form 106Dec                         Declaration About an Individual Debtor's Schedules                                        page 1
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 63 of
                                               79
 Fill in this information to identify your case:
 Debtor 1           Allan                   L.                   Reagan
                    First Name              Middle Name          Last Name

 Debtor 2
 (Spouse, if filing) First Name             Middle Name          Last Name


 United States Bankruptcy Court for the: WESTERN DISTRICT OF TEXAS

 Case number        20-11161
 (if known)                                                                                                        Check if this is an
                                                                                                                    amended filing

Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                         04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying
correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write
your name and case number (if known). Answer every question.


 Part 1:       Give Details About Your Marital Status and Where You Lived Before

1.   What is your current marital status?
      Married
      Not married
2.   During the last 3 years, have you lived anywhere other than where you live now?
      No
      Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
3.   Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory?
     (Community property states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas,
     Washington, and Wisconsin.)

        No
        Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2:       Explain the Sources of Your Income
4.   Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.


        No
        Yes. Fill in the details.

                                                    Debtor 1                                           Debtor 2

                                                  Sources of income          Gross income          Sources of income            Gross income
                                                  Check all that apply.      (before deductions    Check all that apply.        (before deductions
                                                                             and exclusions                                     and exclusions

From January 1 of the current year until           Wages, commissions,            $102,231.00      Wages, commissions,
the date you filed for bankruptcy:                    bonuses, tips                                     bonuses, tips

                                                   Operating a business                            Operating a business

For the last calendar year:                        Wages, commissions,              $91,724.00     Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2019 )
                                  YYYY             Operating a business                            Operating a business

For the calendar year before that:                 Wages, commissions,              $88,069.00     Wages, commissions,
                                                      bonuses, tips                                     bonuses, tips
(January 1 to December 31, 2018 )
                                  YYYY             Operating a business                            Operating a business


Official Form 107                        Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 1
       20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 64 of
                                               79
Debtor 1       Allan L. Reagan                                                          Case number (if known)    20-11161
5.   Did you receive any other income during this year or the two previous calendar years?
     Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security;
     unemployment; and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties;
     and gambling and lottery winnings. If you are in a joint case and you have income that you received together, list it only once under
     Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.


          No
          Yes. Fill in the details.


                                                  Debtor 1                                         Debtor 2

                                                Sources of income           Gross income          Sources of income           Gross income
                                                Describe below.             from each source      Describe below.             from each source
                                                                            (before deductions                                (before deductions
                                                                            and exclusions                                    and exclusions

From January 1 of the current year until        Interest and dividends        $162,822.00
the date you filed for bankruptcy:              Capital gains, net            $251,330.00
                                                Net loss from rentals, etc. $5,000,000.00)


For the last calendar year:                     Interest and dividends        $412,145.00
(January 1 to December 31, 2019 )               Capital gains, net             $81,063.00
                                YYYY            Net loss from rentals, etc. ($828,523.00)


For the calendar year before that:              Interest and dividends        $366,664.00
(January 1 to December 31, 2018 )               Capital gains, net               $845.00
                                YYYY            Net loss from rentals, etc. ($563,697.00)




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 2
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 65 of
                                                 79
Debtor 1         Allan L. Reagan                                                              Case number (if known)      20-11161


  Part 3:         List Certain Payments You Made Before You Filed for Bankruptcy
6.     Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

          No.      Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
                    "incurred by an individual primarily for a personal, family, or household purpose."

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.

                    * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.

          Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                      No. Go to line 7.

                      Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and alimony.
                            Also, do not include payments to an attorney for this bankruptcy case.

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Chase VISA Mileage Plus                                                         $30,660.59           $9,034.22             Mortgage
Creditor's name                                                                                                             Car
                                                              7/27/20, 8/24/20, 9/24/20, 10/19/20                     
P.O. Box 15298                                                                                                              Credit card
Number     Street                                                                                                     
                                                                                                                           Loan repayment
                                                                                                                           Suppliers or vendors
Wilmington                          DE       19850-5298                                                                    Other
City                                State    ZIP Code

                                                              Dates of       Total amount         Amount you          Was this payment for...
                                                              payment        paid                 still owe
Williamson County Tax Office                                                    $17,054.20              $0.00              Mortgage
Creditor's name                                                                                                             Car
                                                              10/19/20                                                
904 S. Main Street                                                                                                          Credit card
Number     Street                                                                                                     
                                                                                                                           Loan repayment
                                                                                                                           Suppliers or vendors
Georgetown                          TX       78626                                                                         Other Property taxes
City                                State    ZIP Code




Official Form 107                           Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 3
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 66 of
                                                 79
Debtor 1         Allan L. Reagan                                                              Case number (if known)      20-11161
7.     Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations
       such as child support and alimony.


          No
          Yes. List all payments to an insider.

8.     Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that
       benefited an insider?
       Include payments on debts guaranteed or cosigned by an insider.

          No
          Yes. List all payments that benefited an insider.

  Part 4:         Identify Legal Actions, Repossessions, and Foreclosures
9.     Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
       List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
       modifications, and contract disputes.


          No
          Yes. Fill in the details.

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached,
    seized, or levied?
    Check all that apply and fill in the details below.


          No. Go to line 11.
          Yes. Fill in the information below.

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any
    amounts from your accounts or refuse to make a payment because you owed a debt?

          No
          Yes. Fill in the details.

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
    creditors, a court-appointed receiver, a custodian, or another official?

          No
          Yes

  Part 5:         List Certain Gifts and Contributions
13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

          No
          Yes. Fill in the details for each gift.

Gifts with a total value of more than $600            Describe the gifts                                           Dates you gave       Value
per person                                            Interests in 100 Trinity LLC                                 the gifts
Mindy E. Davis                                                                                                           1/1/20            $15,000.00
Person to Whom You Gave the Gift

P.O. Box 1425
Number      Street




Goldthwaite                   TX       76844
City                          State    ZIP Code


Person's relationship to you Step-child




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 4
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 67 of
                                                 79
Debtor 1      Allan L. Reagan                                                          Case number (if known)   20-11161
Gifts with a total value of more than $600        Describe the gifts                                      Dates you gave   Value
per person                                        Interests in 100 Trinity LLC                            the gifts
Clint B. Hahn                                                                                                   1/1/20       $15,000.00
Person to Whom You Gave the Gift

1504 Dillon Lake
Number     Street




Leander                     TX      78641
City                        State   ZIP Code


Person's relationship to you Step-child

Gifts with a total value of more than $600        Describe the gifts                                      Dates you gave   Value
per person                                        Interests in 100 Trinity LLC                            the gifts
Elena M. Davis                                                                                                  1/1/20       $15,000.00
Person to Whom You Gave the Gift

P.O. Box 1425
Number     Street




Goldthwaite                 TX      76844
City                        State   ZIP Code


Person's relationship to you Grandchild

Gifts with a total value of more than $600        Describe the gifts                                      Dates you gave   Value
per person                                        Interests in 100 Trinity LLC                            the gifts
Alexandre P. Davis                                                                                              1/1/20       $15,000.00
Person to Whom You Gave the Gift

P.O. Box 1425
Number     Street




Goldthwaite                 TX      76844
City                        State   ZIP Code


Person's relationship to you Grandchild

Gifts with a total value of more than $600        Describe the gifts                                      Dates you gave   Value
per person                                        Interests in 100 Trinity LLC                            the gifts
Caylee C. Hahn                                                                                                  1/1/20       $15,000.00
Person to Whom You Gave the Gift

1504 Dillon Lake
Number     Street




Leander                     TX      78641
City                        State   ZIP Code


Person's relationship to you Grandchild




Official Form 107                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 5
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 68 of
                                                 79
Debtor 1         Allan L. Reagan                                                            Case number (if known)    20-11161
14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600
    to any charity?


          No
          Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities                                  Describe what you contributed             Date you          Value
that total more than $600                                            Cash                                      contributed
DonorsChoose                                                                                                                        $2,625.10
Charity's Name

137 West 37th St., 11th Floor
Number     Street




New York                                 NY         10018
City                                     State      ZIP Code

Gifts or contributions to charities                                  Describe what you contributed             Date you          Value
that total more than $600                                            Cash                                      contributed
Emotions Anonymous                                                                                                                  $2,500.00
Charity's Name

2233 University Ave. West, Suite 302
Number     Street




St. Paul                                 MN         55114
City                                     State      ZIP Code

Gifts or contributions to charities                                  Describe what you contributed             Date you          Value
that total more than $600                                            Cash                                      contributed
Deerfield Academy                                                                                                                   $1,000.00
Charity's Name

7 Boyden Lane
Number     Street




Old Deerfield                            MA         01342
City                                     State      ZIP Code


  Part 6:         List Certain Losses
15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire,
    other disaster, or gambling?

          No
          Yes. Fill in the details.

Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your     Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss             lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                     6/2020          $900.00
Security gate and outdoor lights lost                  None
due to lightning strikes
Describe the property you lost and how                 Describe any insurance coverage for the loss             Date of your     Value of property
the loss occurred                                      Include the amount that insurance has paid. List pending loss             lost
                                                       insurance claims on line 33 of Schedule A/B: Property.
                                                                                                                     9/2020         $7,500.00
Water well pump and controller lost due                Insurance paid $4,693.36.
to lightning strikes




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 6
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 69 of
                                                 79
Debtor 1       Allan L. Reagan                                                             Case number (if known)     20-11161

  Part 7:        List Certain Payments or Transfers
16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone you consulted about seeking bankruptcy or preparing a bankruptcy petition?
       Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required for your bankruptcy.

          No
          Yes. Fill in the details.

                                                     Description and value of any property transferred          Date payment        Amount of
Waller Lansden Dortch & Davis, LLP                   Legal invoices and retainer                                or transfer was     payment
Person Who Was Paid                                                                                             made

100 Congress Ave., Suite 1800                                                                                        8/11/20            $5,000.00
Number      Street

                                                                                                                  10/21-22/20           $55,584.50

Austin                        TX       78701
City                          State    ZIP Code

www.wallerlaw.com
Email or website address


Person Who Made the Payment, if Not You

                                                     Description and value of any property transferred          Date payment        Amount of
Harney Management Partners                           Retainer                                                   or transfer was     payment
Person Who Was Paid                                                                                             made

401 Congress Ave., #1540                                                                                            10/22/20            $15,000.00
Number      Street




Austin                        TX       78701
City                          State    ZIP Code

harneypartners.com
Email or website address


Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to
    anyone who promised to help you deal with your creditors or to make payments to your creditors?
       Do not include any payment or transfer that you listed on line 16.

          No
          Yes. Fill in the details.




Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                page 7
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 70 of
                                                 79
Debtor 1       Allan L. Reagan                                                               Case number (if known)    20-11161
18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than
    property transferred in the ordinary course of your business or financial affairs?
       Include both outright transfers and transfers made as security (such as granting of a security interest or mortgage on your property).
       Do not include gifts and transfers that you have already listed on this statement.


          No
          Yes. Fill in the details.

                                                          Description and value of any        Describe any property or payments         Date transfer
See attached Exhibit A.                                   property transferred                received or debts paid in exchange        was made
Person Who Received Transfer


Number      Street




City                            State   ZIP Code

Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which
    you are a beneficiary? (These are often called asset-protection devices.)

          No
          Yes. Fill in the details.

  Part 8:        List Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units
20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your
    benefit, closed, sold, moved, or transferred?
       Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
       houses, pension funds, cooperatives, associations, and other financial institutions.

          No
          Yes. Fill in the details.

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository
    for securities, cash, or other valuables?

          No
          Yes. Fill in the details.

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
     No
     Yes. Fill in the details.
                                                   Who else has or had access to it?          Describe the contents                     Do you still
                                                                                                                                        have it?

Easy Stop                                          Janet Reagan                               Deceased parents' property;                  No
Name of Storage Facility                           Name                                       cabinet parts from remodel;                  Yes
10640 W. State Hwy 29                              585 River Run                              grandchildrens' outgrown
Number      Street                                 Number     Street                          furniture



Liberty Hill               TX      78642           Leander                TX      78641
City                       State   ZIP Code        City                   State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 8
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 71 of
                                                 79
Debtor 1       Allan L. Reagan                                                             Case number (if known)    20-11161
                                                 Who else has or had access to it?           Describe the contents               Do you still
                                                                                                                                 have it?

Extra Space                                      Janet Reagan                                Items used in Hawaii (beach            No
Name of Storage Facility                         Name                                        gear/toys, kitchen smallware,          Yes
73-4864 Kanalani St                              585 River Run                               etc.)
Number     Street                                Number    Street




Kona                       HI      96740         Leander                TX      78641
City                       State   ZIP Code      City                   State   ZIP Code


  Part 9:        Identify Property You Hold or Control for Someone Else
23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for,
    or hold in trust for someone.

          No
          Yes. Fill in the details.

                                                 Where is the property?                      Describe the property              Value

Sarah Hopkins                                                                                6 year old equine mare                $0.00
Owner's Name                                                                                 (rescue horse, sentimental
Rollins Hills Estates                            585 River Run                               value only)
Number     Street                                Number    Street

Rollins Drive & FM 1886

Fort Worth                 TX      76108         Leander                TX      78641
City                       State   ZIP Code      City                   State   ZIP Code

                                                 Where is the property?                      Describe the property              Value

Elena Davis                                                                                  Horse tack and saddlery              $400.00
Owner's Name

P.O. Box 1425                                    585 River Run
Number     Street                                Number    Street




Goldthwaite                TX      76844         Leander                TX      78641
City                       State   ZIP Code      City                   State   ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                         page 9
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 72 of
                                                 79
Debtor 1       Allan L. Reagan                                                                 Case number (if known)         20-11161

  Part 10:       Give Details About Environmental Information
For the purpose of Part 10, the following definitions apply:

 Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
  hazardous or toxic substance, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
  including statutes or regulations controlling the cleanup of these substances, wastes, or material.
 Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
  utilize it or used to own, operate, or utilize it, including disposal sites.

 Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
  substance, hazardous material, pollutant, contaminant, or similar item.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental
    law?

          No
          Yes. Fill in the details.
25. Have you notified any governmental unit of any release of hazardous material?
     No
     Yes. Fill in the details.
26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and
    orders.

          No
          Yes. Fill in the details.

  Part 11:       Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any
    business?

               A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
               A member of a limited liability company (LLC) or limited liability partnership (LLP)
               A partner in a partnership
               An officer, director, or managing executive of a corporation
               An owner of at least 5% of the voting or equity securities of a corporation

          No. None of the above applies. Go to Part 12.
          Yes. Check all that apply above and fill in the details below for each business.

                                                 Describe the nature of the business                 Employer Identification number
100 Trinity LLC                                  Merchant lending and investments                    Do not include Social Security number or ITIN.
Business Name                                    (both third parties and affiliates)
                                                                                                     EIN: 2     6 – 2         7    9     8   1   3     9
2000 S. IH-35, Suite Q11                         Name of accountant or bookkeeper
Number     Street
                                                 Kari Schimpf, Controller                            Dates business existed

                                                                                                     From      5/28/08            To   Present
Round Rock                TX      78681
City                      State   ZIP Code

                                                 Describe the nature of the business                 Employer Identification number
3401 Hoteliers LP                                Hotel ownership and operation                       Do not include Social Security number or ITIN.
Business Name                                    (Wyndham Garden Austin)
                                                                                                     EIN: 2     0 – 2         3    7     8   3   1     5
2000 S. IH35, Suite Q11                          Name of accountant or bookkeeper
Number     Street
                                                 Kari Schimpf, Controller                            Dates business existed

                                                                                                     From      2/19/05            To   Present
Round Rock                TX      78681
City                      State   ZIP Code



Official Form 107                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page 10
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 73 of
                                                 79
Debtor 1      Allan L. Reagan                                                         Case number (if known)   20-11161
                                            Describe the nature of the business            Employer Identification number
AR Hotels Inc.                              General partner of 3401 Hoteliers LP           Do not include Social Security number or ITIN.
Business Name
                                                                                           EIN: 2    0 – 2      3    7    7   3    5     5
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     2/19/05         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Aramcor Inc.                                Management services provider to                Do not include Social Security number or ITIN.
Business Name                               affiliates
                                                                                           EIN: 7    4 – 2      9    3    1   0    8     4
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     9/13/99         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
ARPROP Inc.                                 General partner of Round Rock                  Do not include Social Security number or ITIN.
Business Name                               Business Park LP
                                                                                           EIN: 7    4 – 2      7    7    6   3    2     9
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From      3/6/96         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
FB Capital                                  Feeder fund to Flix Entertainment LLC          Do not include Social Security number or ITIN.
Business Name
                                                                                           EIN: 4    6 – 1      7    3    5   8    8     3
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From      1/2/13         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Flix Entertainment LLC                      Holding company for Flix Brewhouse             Do not include Social Security number or ITIN.
Business Name                               dine-in cinema circuit entities
                                                                                           EIN: 8    0 – 0      8    7    6   2    4     9
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kristine Allen, Accounting Manager             Dates business existed

                                                                                           From     12/4/12         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Hospitality Investors Inc.                  Feeder fund to Flix Entertainment LLC; Do not include Social Security number or ITIN.
Business Name                               wholly owns Cinema Breweries Inc.
                                                                                   EIN: 2    7 – 0 7 7 2 0 5 9
2000 S. IH35, Suite Q11                     payroll subsidiary; owned restaurants
Number     Street                           prior to 2016
                                                                                           Dates business existed
                                            Name of accountant or bookkeeper
                                            Kari Schimpf, Controller                       From     5/26/10         To   Present
Round Rock            TX      78681
City                  State   ZIP Code




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 11
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 74 of
                                                 79
Debtor 1      Allan L. Reagan                                                         Case number (if known)   20-11161
                                            Describe the nature of the business            Employer Identification number
Prairie Point Estates Inc.                  Developer of 60-lot equestrian-themed          Do not include Social Security number or ITIN.
Business Name                               acreage subdivision
                                                                                           EIN: 8    4 – 2      6    9    5   4    8     8
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     8/12/19         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Round Rock Business Park LP                 Owns business park (Park West                  Do not include Social Security number or ITIN.
Business Name                               Corporate Center)
                                                                                           EIN: 7    4 – 2      7    7    6   3    3     0
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From      3/6/96         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Southwestern Retail Properties GP In General partner of the three                          Do not include Social Security number or ITIN.
Business Name                        Southwestern Retail Properties
                                                                                           EIN: 7    4 – 2      7    7    4   9    1     1
2000 S. IH35, Suite Q11              limited partnerships
Number     Street
                                            Name of accountant or bookkeeper               Dates business existed
                                            Kari Schimpf, Controller
                                                                                           From      3/1/96         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Southwestern Retail Properties LP           Owns community shopping center                 Do not include Social Security number or ITIN.
Business Name
                                                                                           EIN: 7    4 – 2      6    8    3   5    5     3
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     9/30/93         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Southwestern Retail Properties II LP Owns Flix Brewhouse Round Rock                        Do not include Social Security number or ITIN.
Business Name                        real estate
                                                                                           EIN: 7    4 – 2      8    9    6   3    4     1
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     11/4/98         To   Present
Round Rock            TX      78681
City                  State   ZIP Code

                                            Describe the nature of the business            Employer Identification number
Southwestern Retail Properties III LP Owns Flix Brewhouse San Antonio                      Do not include Social Security number or ITIN.
Business Name                         real estate
                                                                                           EIN: 8    3 – 2      4    6    4   8    7     1
2000 S. IH35, Suite Q11                     Name of accountant or bookkeeper
Number     Street
                                            Kari Schimpf, Controller                       Dates business existed

                                                                                           From     11/7/18         To   Present
Round Rock            TX      78681
City                  State   ZIP Code




Official Form 107                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 12
         20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 75 of
                                                 79
Debtor 1       Allan L. Reagan                                                             Case number (if known)   20-11161
                                                 Describe the nature of the business            Employer Identification number
Woodward Center Inc.                             Holds Texas liquor licenses                    Do not include Social Security number or ITIN.
Business Name
                                                                                                EIN: 2    0 – 2      4    8    8   3    1     0
2000 S. IH35, Suite Q11                          Name of accountant or bookkeeper
Number     Street
                                                 Kari Schimpf, Controller                       Dates business existed

                                                                                                From     3/13/05         To   Present
Round Rock                TX      786861
City                      State   ZIP Code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include
    all financial institutions, creditors, or other parties.

          No
          Yes. Fill in the details below.

                                                            Date issued
Comerica Bank                                                 06/30/2020
Name

300 W. 6th St., Ste. 1950
Number     Street




Austin                             TX        78701
City                               State     ZIP Code

                                                            Date issued
Lone Star National Bank                                       06/30/2020
Name

2100 Boca Chica Blvd.
Number     Street




Brownsville                        TX        78520
City                               State     ZIP Code

                                                            Date issued
Bank of Austin                                                06/30/2020
Name

8611 N. Mopac Expy., Suite 101
Number     Street




Austin                             TX        78759
City                               State     ZIP Code

                                                            Date issued
Securian/Minnesota Life Insurance Co.                         06/30/2020
Name

c/o Trinity Real Estate Finance
Number     Street

100 NE Loop 410, Ste. 972

San Antonio                        TX        78216
City                               State     ZIP Code




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 13
           20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 76 of
                                                   79
Debtor 1         Allan L. Reagan                                                           Case number (if known)    20-11161
                                                            Date issued
Prudential Mortgage Capital Company LLC                       06/30/2020
Name

100 Mulberry St., Gateway Center 4
Number        Street

8th Floor

Newark                             NJ       07102
City                               State    ZIP Code

                                                            Date issued
Berkadia Commercial Mortgage LLC                              06/30/2020
Name

6955 Union Park Center, Suite 450
Number        Street




Midvale                            UT       84047
City                               State    ZIP Code


  Part 12:         Sign Below
I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury
that answers are true and correct. I understand that making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.




X /s/ Allan L. Reagan                                       X
       Allan L. Reagan, Debtor 1                                Signature of Debtor 2

       Date      11/05/2020                                     Date


Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

      No
      Yes


Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

      No
      Yes. Name of person                                                                       Attach the Bankruptcy Petition Preparer's Notice,
                                                                                                 Declaration, and Signature (Official Form 119).




Official Form 107                          Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page 14
20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 77 of
                                        79

                                               EXHIBIT A

                                   Statement of Financial Affairs #18
         REAGAN INVESTMENTS IN ENTITIES OCTOBER 23, 2018 TO OCTOBER 22, 2020




                                                                Gross         Debtor Portion
Entity                                           Date         Community         50% Net

FB Capital LLC                                   12/21/18        470,502.18      235,251.09
FB Capital LLC                                   12/26/18         25,750.00       12,875.00
Southwestern Retail Properties III LP            03/25/19        125,000.00       62,500.00
Southwestern Retail Properties III LP            04/29/19         75,000.00       37,500.00
First Stop Health LLC                            05/01/19         50,000.00       25,000.00
100 Trinity LLC                                  07/03/19      5,058,301.60    2,529,150.80
Prairie Pointe Estates Inc.                      08/01/19         15,000.00        7,500.00
FB Capital LLC                                   10/23/19        496,252.18      248,126.09
FB Capital LLC                                   12/22/19         48,250.00       24,125.00
Twin Shores Mgt. Inc. (FB Capital units)         12/24/19        100,000.00       50,000.00
Flix Entertainment LLC                           1/2/2020      4,125,000.00    2,062,500.00
FB Herdej LLC (FB Capital Units)                1/14/2020         13,125.00        6,562.50
Hospitality Investors Inc.                       10/07/20      3,500,000.00    1,750,000.00
Prairie Pointe Estates Inc.                      10/13/20        345,000.00      172,500.00

Totals                                                        14,447,180.96    7,223,590.48
          20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 78 of
                                                  79
B2030 (Form 2030) (12/15)
                                                         UNITED STATES BANKRUPTCY COURT
                                                            WESTERN DISTRICT OF TEXAS
                                                                  AUSTIN DIVISION
In re Allan L. Reagan                                                                                                             Case No.   20-11161

                                                                                                                                  Chapter    11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR
1. Pursuant to 11 U.S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and
   that compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for
   services rendered or to be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case
   is as follows:
                                                   as a retainer
     For legal services, I have agreed to accept..................................................................                      $56,717.00
     Prior to the filing of this statement I have received.......................................................                       $56,717.00
     Balance Due...................................................................................................................           $0.00

2. The source of the compensation paid to me was:
                      Debtor                                  Other (specify)

3. The source of compensation to be paid to me is:
                      Debtor                                  Other (specify)

4.        I have not agreed to share the above-disclosed compensation with any other person unless they are members and
           associates of my law firm.

          I have agreed to share the above-disclosed compensation with another person or persons who are not members or
           associates of my law firm. A copy of the agreement, together with a list of the names of the people sharing in the
           compensation, is attached.


5. In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

     a. Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in
     bankruptcy;

     b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be required;

     c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;

     d. Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
      20-11161-tmd Doc#17 Filed 11/05/20 Entered 11/05/20 17:12:38 Main Document Pg 79 of
                                              79
B2030 (Form 2030) (12/15)

6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:




                                                           CERTIFICATION
      I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for
   representation of the debtor(s) in this bankruptcy proceeding.


                     11/05/2020                       /s/ Mark C. Taylor
                        Date                          Mark C. Taylor                             Bar No. 19713225
                                                      Waller Lansden Dortch & Davis, LLP
                                                      100 Congress Avenue, 18th Floor
                                                      Austin, TX 78701
                                                      Phone: (512) 685-6400 / Fax: (512) 685-6417




   /s/ Allan L. Reagan
   Allan L. Reagan
